ON REHEARING.

Carmody, J.
A rehearing was granted in this case, and elaborate and exhaustive oral arguments were made on both sides. It was strenuously contended 'by the appellant that the deceased was as a matter of law_ guilty of contributory negligence. After carefully reconsidering the case, we adhere to our former opinion. We think, under the facts, the question of the negligence of deceased contributing to the accident was clearly for ithe jury. It is true that two witnesses saw the train a few minutes previous to the accident — one of them at a distance of 150 feet, and the other one at a distance of 336 feet. Both of them were looking at the train broadside and from the north, while the storm was from the west, and deceased was facing it. The evidence also showed that the snow came in gusts, sometimes stronger than at other times. In Re St. L. & San Fran. R. R. Co. v. Cundieff, 171 Fed. 319, Judge Amidon well says: “The rule which declares that when the 'physical facts’ show that the traveler must have discovered the train if he had looked and listened his negligence becomes a matter of' law can properly *383be applied only when the physical facts are themselves unambiguous.”
(121 N. W. 830.)
The train was backing down through the'city, in a snow storm, toward a public crossing. No bell was rung or whistle sounded. There was no lookout on the back end of the train, and no flagman near the crossing. The defendant was, under the evidence, clearly negligent. Deceased had a right to presume that warning of the approaching train by ringing the bell, sounding the whistle, or by a lookout would be given to pedestrians. As stated in our former opinion, no one personally witnessed the accident, and the presumption is that the deceased used all ordinary care. The burden of proof is on the defendant to show that he did not. Nio exceptions were taken to the instructions of the court, so it is presumed that proper instructions were given. In Continental Improvement Co. v. Stead, 95 U. S. 161, 24 L. Ed. 403, the court says: “It is the duty of railroads to notify the public by some warning of the approach of their trains to crossings, and that if no warning is given which appeals clearly either to the eye or ear, the traveler cannot be held guilty of contributory negligence in failing to discover the train.”
In addition to the cases cited in the original opinion we cite the following: Texas & Pac. Ry. Co. v. Cody, 166 U. S. 606, 17 Sup. Ct. 703, 41 L. Ed. 1132; B. & O. R. R. Co. v. Griffith, 159 U. S. 603, 16 Sup. Ct. 105, 40 L. Ed. 274; D., L. & W. R. R. Co. v. Converse, 139 U. S. 469, 11 Sup. Ct. 569, 35 L. Ed. 213; C., R. I. & Pac. R. R. Co., v. Sharp, 65 Fed. 532, 11 C. C. A. 337; McGhee v. White, 66 Fed. 502, 13 C. C. A. 608; C., M. & St. P. Ry. Co. v. Donovan, 160 Fed. 826, 87 C. C. A. 600; Henavie v. N. Y. C. & H. R. Ry. Co., 166 N. Y. 281, 59 N. E. 901; Judson v. Cent. Vt. R. R. Co., 158 N. Y. 597, 53 N. E. 514; Zwack v. N. Y., L. E. & W. R. R. Co., 160 N. Y. 362, 54 N. E. 785; Smedis v. R. R. Co., 88 N. Y. 13; French v. R. R. Co, 116 Mass 537; Canning v. R. R. Co., 168, N. Y. 555, 61 N. E. 901. The foregoing authorities sustain our views herein expressed.
Fisk and Ellsworth, JJ., concur. Morgan, C. J., not participating.